Citation Nr: 0628630	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-37 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
service-connected compensation benefits in the amount of 
$92,918.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) located in Chicago, Illinois, which 
denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was awarded service-connected compensation 
for schizophrenia in June 1978.  His disability rating for 
schizophrenia was increased to 100 percent in January 1995.

3.  The veteran was awarded worker's compensation in November 
1995 based on an aggravation of his schizophrenia caused by 
work-related stress.

4.  VA's failure to provide the veteran with notice of the 
bar against receiving VA compensation benefits and worker's 
compensation benefits and to timely reduce the veteran's 
benefits resulted in an overpayment of service-connected 
disability benefits in the amount of $92,918.00.

5.  VA was at fault in causing the overpayment; there was no 
fault on the part of the veteran in causing the overpayment.

6.  Recovery of the overpayment will cause the veteran undue 
hardship.

7.  Recovery of the overpayment would defeat the purpose of 
paying VA compensation benefits.

CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2005).

2.  Recovery of an overpayment of service-connected 
disability benefits in the amount of $92,918.00 would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] do not apply to this appeal.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  

The veteran is seeking waiver of recovery of $92,918.00 
indebtedness to VA stemming from overpayment of service-
connected disability compensation benefits.  He contends that 
he was awarded worker's compensation benefits for a 
psychiatric disability other than his service-connected 
schizophrenia and that he was never advised that he could not 
receive both worker's compensation benefits and VA service-
connected compensation benefits at the same time.  
Furthermore, the veteran credibly testified before an RO 
hearing officer and before the Board that he has no assets 
and is in no position to repay any amount based on his 
limited income.

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis is placed upon the elements of 
the fault of the debtor and undue hardship.  See 38 C.F.R. § 
1.965(a).

The elements to be considered pursuant to 38 C.F.R. Section 
1.965 are:

(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA fault.  (3) Undue 
hardship.  Whether collection would deprive debtor or family 
of basic necessities.  (4) Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The evidence of record clearly shows that the veteran was 
awarded service-connection benefits for paranoid 
schizophrenia in June 1978.  Fortunately, however, he was 
able to perform employment with the United States Postal 
Service and was only rated as 30 percent disabled throughout 
the majority of his working life as a result of his service-
connected psychiatric disability.  In March 1993, the veteran 
was falsely accused of a crime and detained by the Postal 
Inspector.  As a consequence of the detainment and ensuing 
investigation, the veteran was treated for an exacerbation of 
his service-connected schizophrenia.  Ultimately, the veteran 
was awarded worker's compensation in November 1995 based on 
the exacerbation of the service-connected disability due to 
job-related stress.  Nowhere in the record is there evidence 
that the veteran was put on notice by the Office of Worker's 
Compensation Program (OWCP) that he was not entitled to 
receive benefits from them if he was receiving benefits from 
a program administered by VA.  Additionally, there is no 
evidence of the veteran having been provided an election form 
regarding benefits to be received prior to his actual release 
from employment in 1998.

In January 1995, VA increased the veteran's disability rating 
for schizophrenia to 100 percent effective September 17, 
1993.  The veteran was notified of this increase and of the 
amounts of future payments, but he was not advised that he 
could not receive this benefit at the same time that he was 
receiving worker's compensation.  Additionally, there is no 
evidence of the veteran being provided with a VA financial 
status report form to be completed regarding his income until 
1998.

In September 1997, OWCP advised VA that the veteran had a 
possible dual benefit.  The letter stated that the veteran 
had been being paid at a temporary total disability rate from 
March 1993 due to work-related aggravation of service-
connected schizophrenia.  

Upon being advised of the bar to receiving worker's 
compensation and VA service-connection compensation for the 
same disability, the veteran elected to receive retirement 
benefits through the Office of Personnel Management (OPM) in 
March 1998.  The veteran requested that the election be made 
effective March 1993.

The veteran submitted a financial status report in August 
1998 reflecting that his only assets were three motor 
vehicles and $100 in a bank account.  His expenses were 
basically equivalent to his income from VA and a retirement 
pension.  The veteran reiterated this in an October 2000 
statement and his testimony before the Board in May 2006 
reflects his continued assertion that he has no assets from 
which to repay an overpayment.

Creation of the overpayment

38 C.F.R. Section 3.708(a)(1) states that a person entitled 
to compensation from OWCP, under the Federal Employees' 
Compensation Act (FECA), based upon disability due to service 
who is also entitled to compensation under the laws 
administered by VA must elect which benefit he will receive.  
Section (b)(2) states that there is no prohibition against 
payment of benefits under FECA concurrently with other 
benefits administered by VA when such benefits are not based 
on the same disability.

Given the evidence as outlined above, there is no question 
that there was an overpayment of VA benefits notwithstanding 
the veteran's continued argument that stresses caused by work 
are different from his underlying psychiatric disability 
which was medically determined to be aggravated by work 
stresses.  Although most of the veteran's efforts in pleading 
his case are devoted to this aspect of the claim, the Board 
finds no need to elaborate on the medical findings for the 
reasons set forth below.

The Board must initially determine whether the overpayment 
was validly created.  The Court has held that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided.  Schaper v. Derwinski, 1 
Vet. App. 430, 434-35 (1991).  The VA General Counsel has 
reinforced this obligation by holding that where the validity 
of the debt is challenged, that issue must be developed 
before the issue of entitlement to a waiver of the debt can 
be considered.  See VAOPGCPREC 6-98.

The Board has reviewed the overpayment and finds that its 
creation was valid.  As described above, the overpayment was 
due to VA not reducing the veteran's compensation benefits 
following the award of worker's compensation based on the 
same disability.  The amount of the overpayment appears to 
mirror the amount of the excess compensation benefits paid by 
VA.  Accordingly, the Board finds that the overpayment in the 
amount of $92,918.00 was validly created.

Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(b).  The term "bad faith" 
generally describes unfair or deceptive dealing by someone 
who seeks to gain by such dealing at another's expense.  A 
claimant's conduct in connection with an overpayment exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. 
§ 1.965(b).

The evidence of record shows that the veteran was unaware of 
any wrong-doing. During the time period in question, the 
veteran had a severe psychiatric disorder deemed 100 percent 
disabling by VA and there is no evidence that he was ever 
advised by VA or OWCP that he could not receive monies from 
both offices at the same time.  As such, the Board finds that 
the veteran did not commit fraud, misrepresentation, or bad 
faith, and that there is no statutory bar to waiver of 
recovery of the overpayment.  

Equity and good conscience

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements:

1.  Fault of veteran.  Whether actions of the veteran 
contributed to creation of the debt.

2.  Balancing of faults.  Weighing the fault of the debtor 
against the fault of VA.

3.  Undue hardship.  Whether collection of the overpayment 
would deprive the veteran or his family of basic necessities.

4.  Defeat the purpose.  Whether recovery of the overpayment 
would nullify the objective for which the VA benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in an unfair gain to the veteran.

6.  Changing position to one's detriment.  Whether reliance 
on the VA benefits resulted in relinquishment of a valuable 
right or the incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (February 
12, 1990).  Fault should initially be considered relative to 
the degree of control the veteran had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
claimant's actions were those expected of a person exercising 
a high degree of care, with due regard for the claimant's 
contractual responsibility to the government.  The age, 
financial experience, and education of the claimant should 
also be considered in these determinations.  

A person who is a recipient of VA compensation benefits must 
notify VA of all circumstances which will affect his 
entitlement to receive the benefit being paid.  The amount of 
VA compensation benefits paid is not generally affected by 
the amount of income received from other sources and there is 
nothing in the record to suggest that this mentally ill 
veteran was ever advised of his duty to report receipt of 
worker's compensation to VA.  Interestingly, there is no 
evidence of VA ever providing the veteran with a financial 
status report to be completed during the period in question.  
Thus, there is no evidence dated between the award of 
benefits in 1995 and the notice of a possible dual benefit in 
1997 reflecting receipt of both benefits to draw the matter 
to a VA employee's attention.

The overpayment occurred because VA failed to notify the 
veteran of the bar against receiving worker's compensation 
and VA benefits for the same disability.  The veteran's 
actions did not contribute to the creation of the 
overpayment.  He was, therefore, not at fault in causing the 
overpayment.  

With respect to balancing of faults, the Board finds that VA 
was at fault in creating the overpayment.  As discussed 
above, the veteran was not aware of his need to notify VA of 
the award of worker's compensation.  Thus, in weighing the 
fault of the veteran against the fault of VA, the Board finds 
that VA's actions were the cause of the overpayment.

The veteran contends that recovery of the overpayment should 
be waived because recovery would cause him undue financial 
hardship.  According to the 1998 financial status report and 
subsequent testimony given under oath, the veteran's monthly 
expenses are basically equivalent to his monthly income and 
he has no assets other than three motor vehicles.  Although 
the Board was specifically advised by the veteran's 
representative at the veteran's personal hearing in May 2006 
that a recent financial status report was of record, there is 
no such report.  Because the veteran's testimony was given 
under oath, however, the Board elects to accept that 
testimony and resolve all reasonable doubt in favor of the 
veteran pursuant to 38 C.F.R. Section 3.102.  As such, the 
Boards finds that recovery of the overpayment in monthly 
installments would deprive the veteran of the necessities of 
daily living.  A reimbursement of monies already paid back to 
VA, however, is not before the Board for adjudication.

The purpose in paying VA service-connected compensation 
benefits is to provide a veteran with an income 
notwithstanding disability that occurred during a period of 
service.  The veteran continues to be entitled to service-
connected disability benefits and, in fact, the medical 
evidence reveals that the veteran is unlikely to return to a 
point of being able to maintain employment.  Recovery of the 
overpayment would, therefore, defeat the purpose in paying 
the compensation benefits.

In summary, after weighing all of the factors to be 
considered in determining whether recovery of the overpayment 
is against equity and good conscience, the Board finds that 
the preponderance of the evidence is in favor of waiver of 
recovery.  Specifically, defeating the purpose of paying VA 
service-connected disability compensation benefits and 
creating an undue hardship on the veteran far outweigh all 
other factors considered.  As such, the veteran's request for 
waiver of recovery of overpayment is granted. 


ORDER

Waiver of recovery of the overpayment of VA service-connected 
disability compensation benefits in the amount of $92,918.00 
is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


